Citation Nr: 1708016	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 through August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, among other issues, denied the Veteran's claims for service connection for a right foot disorder and a left foot disorder.

The Veteran testified as to the issues on appeal during an October 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the  hearing is in the record.

The Board previously remanded these claims in April 2011, July 2014 and December 2015.  They are currently before the Board for final appellate consideration.  

The Veteran submitted an October 2016 Notice of Disagreement with an issue in an earlier rating decision, but a Decision Review Officer process letter was furnished to him in the same month.  As this matter is being fully addressed at the RO, it will not be remanded for issuance of a Statement of the Case.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current right foot disability is related to active duty, or that it was proximately caused or aggravated by service-connected disability.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current left foot disability is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

2.  A left foot disability was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A March 2009 VA Memorandum provides a formal finding on the unavailability of treatment records from Reynolds Army Community Hospital, Ft. Sill, Oklahoma, from July 1983 to January 2007.  The Memorandum explains that all procedures to obtain these records correctly followed, evidence of written and telephonic efforts to obtain the records was in the file, all efforts to obtain the records had been exhausted, further attempts would be futile, and, based on these facts, the records were unavailable.  The Memorandum lists the attempts made to obtain the records.  

The relevant law provides that, in general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran generally contends that he has right and left foot disabilities as a result of injuries incurred during a January 1977 car accident and an April 1980 active duty motor cycle accident.  On his original claim, he stated that the feet disabilities were a result of the January 1977 accident.  In the alternative, he asserts that his disabilities are due to service-connected disabilities.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with panic disorder, chronic lumbar strain with secondary degenerative disc disease, degenerative arthritis of the cervical spine, intermittent positional radiculopathy of the left lower extremity associated with chronic lumbar spine with secondary degenerative disc disease, intermittent positional radiculopathy of the right lower extremity associated with chronic lumbar spine with secondary degenerative disc disease, and right knee myofascial syndrome.  

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right foot disability and a left foot disability, each to include as secondary to service-connected disability.

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The Veteran was treated for a blister on the left foot in 1980.  The Veteran's April 1980 ETS examination provides that his feet were normal on clinical evaluation, and that he reported being in good health.  

The post-service medical records are negative for a right or left foot disability for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment reports dated from 2004 to 2007 reflect complaints of pain and discomfort in the soles of the feet after standing all day.  The Board finds that these medical records do not support the Veteran's claims, as they do not relate the complaints to the Veteran's active duty or service-connected disability.  

The report of a June 2011 VA examination provides a diagnosis of bilateral pes planus with secondary chronic plantar fasciitis.  However, the report provides an inadequate nexus opinion with respect to the Veteran's feet claims.  As a result, the Board's July 2014 remand requested an addendum medical opinion. 

A December 2014 Disability Benefits Questionnaire (DBQ) provides a diagnosis of bilateral pes planus, bilateral hallux valgus and bilateral degenerative arthritis.  The DBQ also provides that the Veteran had no symptoms due to hallux valgus.  A DBQ Medical opinion provides the medical opinion that it was less likely than not that the Veteran's pes planus was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that this opinion was based on a review of the Veteran's claims file and the history he provided to her.  However, the examiner did not offer any etiological opinion for the diagnosis hallux valgus or degenerative arthritis.  As a result, the Board's December 2015 Remand requested an addendum medical opinion.  

A February 2016 Knee and Lower Leg DBQ provides that bilateral off-the-shelf knee orthoses caused the Veteran's burning in the feet to get worse.  The DBQ provides no diagnosis or assessment for the Veteran's feet.  The Board finds that this medical record does not support the Veteran's claims, as it does not link any of the Veteran's foot diagnoses to his active duty, or show that any foot diagnoses were caused or aggravated by service-connected disability.  

A June 2016 DBQ provides that it was based on an in-person examination and review of the Veteran's VBMS, CPRS and VISTA Web records.  The examiner provided the medical opinion that the Veteran's hallux valgus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no evidence of injury to the feet while in the service, and there were no complaints or diagnoses of foot problems, to include hallux valgus, in service.  

The examiner also provides the medical opinion that the Veteran's hallux valgus was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  It was less likely than not that the Veteran's hallux valgus was caused by any of his service-connected disabilities.  The examiner explained that the Veteran's back, knee and neck issues would not affect the mobility of his feet in any way.  He did not have neurologic problems of the neck or back that would influence the structural anatomy such as the position or range of motion of the feet.  PTSD would not affect the anatomy of the feet and would not result in hallux valgus.

The examiner also provides the medical opinion that the Veteran's degenerative arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were no complaints or diagnoses of foot problems in service.  There was no injury either by his report or in the records.  Of note, the Veteran did not begin to have feet issues until the 2000's.  It was noted on the post-service medical records that the Veteran weighed as high as 287 pounds.  When he was seen in 2007, he reported he had lost 50 pounds and his weight at the time was 231 pounds.  Since there was no insult in the service that would be expected to progress to arthritis, it was more likely the arthritis was due to his obesity than to any event, injury or disease in service.

The examiner also provided the final medical opinion that it was less likely than not that there was any aggravation of his feet by his service-connected conditions.  His back, knee and neck issues would not affect the mobility of his feet in any way.  He did not have neurologic problems of the neck or back that would influence the structural anatomy such as the position or range of motion of the feet.  PTSD would not affect the anatomy of the feet and would not result in arthritis as psychiatric conditions are medically not expected to create any predisposition to arthritis.  

The Board finds that the June 2016 DBQ medical opinions constitute probative evidence against the Veteran's claim.  They are based on physical examination and a review of the Veteran's active duty and post-service medical record.  The examiner explained her opinions with references to the Veteran's service treatment records, post-service medical records and statements, as well as medical principles and her own medical expertise, experience and knowledge.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board recognizes that the DBQ does not explicitly address whether service-connected disability caused the Veteran's degenerative arthritis.  However, in providing a rationale for why service-connected disability did not aggravate the Veteran's degenerative arthritis, the examiner clearly set forth the opinion that the specific service-connected disabilities would not in any way affect the motion or structural anatomy of the feet.  The Board finds it entirely reasonable to infer from this opinion that there exists no causal relationship whatsoever between the feet and the service-connected disabilities.  Moreover, the Veteran has not otherwise provided medical or other competent evidence suggesting a causal link between the feet and the service-connected disabilities.  It thereby follows that a remand for an amended opinion poses no reasonable possibility of resulting in a favorable opinion, and such action would only result in further delay on this claim, the appeal of which has been pending for approximately a decade.  In short, the Board finds the current evidence sufficient to adjudicate the claims.

The Board notes that the Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute competent evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has current diagnosed foot disabilities that are related to active duty, or were proximately caused or aggravated by a service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right foot disorder or a left foot disorder, each to include as secondary to service-connected disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a left foot disability, to include as secondary to service-connected disability, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


